       Case 1:20-cr-00188-JSR Document 174-2 Filed 02/17/21 Page 1 of 13




7JTB *OD DP%BWJE3VTTFMM "SOPME1PSUFS,BZF4DIPMFS--1 8FTUUI4USFFU /FX:PSL 
/:




    1MFBTFTFFBUUBDIFE3JEFS
Case 1:20-cr-00188-JSR Document 174-2 Filed 02/17/21 Page 2 of 13
     Case 1:20-cr-00188-JSR Document 174-2 Filed 02/17/21 Page 3 of 13




                                           Rider

                                        Instructions

1. Previously Produced Materials: The production of materials is sought with regard to any
   responsive materials not previously produced by You to Defendant Hamid (“Ray”)
   Akhavan in this action. Reproduction is not sought, nor is the burden of reproduction
   intended to be imposed, by the issuance of the instant requests.
2. Relevant time period: For each of the below inquiries, this request is limited to documents
   and communication in your possession, custody or control from the time period from 2016
   through 2019. This includes any document or communication in effect during this time
   period, even if executed or with an effective date prior to the relevant time period or that
   expired during the relevant time period, if such document or communication would be
   otherwise responsive.
3. Rules of Construction: The following rules of construction apply to all discovery
   requests:
        a. All/Any/Each. The terms “all,” “any,” and “each” shall each be construed as
           encompassing any and all.
        b. And/Or. The connectives “and” and “or” shall be construed either disjunctively or
           conjunctively as necessary to bring within the scope of the discovery request all
           responses that might otherwise be construed to be outside of its scope.
        c. Number. The use of the singular form of any word includes the plural and vice
           versa.
4.    Applicable Protective Order: Any production made in response to these requests is
     subject to the Protective Order governing third-party productions, attached as Annex A
     hereto.
                                         Definitions
1. Agreement means any contract, understanding, or agreement between Visa and the
   entities listed below.
2. Visa refers to Visa, Inc., and any of its relevant parent, affiliate, subsidiary, predecessor
   or successor entities.
3. Communication: The term “communication” means the transmittal of information (in
   the form of facts, ideas, inquiries or otherwise).
4. Concerning. The term “concerning” means relating to, referring to, describing,
   evidencing or constituting.
5. Credit Card means any Visa- or MasterCard- branded consumer credit card provided to
   a consumer that allows that consumer to purchase goods and services at merchants
   approved by Visa or MasterCard.
6. Debit Card means any card provided by a bank to an account holder that allows the
   holder to transfer money electronically to another bank account when making a purchase,
   including such cards associated with systems or networks associated Maestro, Interlink,

                                              1
   Case 1:20-cr-00188-JSR Document 174-2 Filed 02/17/21 Page 4 of 13




   Visa DPS, and any other debit card systems or networks associated with Visa and
   MasterCard.
7. Document. The term “document” is defined to be synonymous in meaning and equal in
   scope to the usage of the term “documents or electronically stored information” in Fed.
   R. Civ. P. 34(a)(1)(A). A draft or non-identical copy is a separate document within the
   meaning of this term.
8. Marijuana and Cannabis are to be interpreted interchangeably as any product,
   substance, or thing containing the psychoactive dried resinous flower buds and leaves of
   the female hemp or cannabis plant.
9. “You” and “Your” refer to the recipient of this subpoena, and any of its relevant parent,
   affiliate, subsidiary, predecessor or successor entities.
10. No Responsive Materials: To the extent no such documents described by a Request
    exist or are reasonably believed to exist, You are requested to so state.


                                Requests for Production
1. Documents and Communications sufficient to identify any investigation or inquiry
   conducted by You regarding cannabis or marijuana-related businesses, including
   communications with issuing (i.e., consumer) or acquiring (i.e., merchant) banking
   institutions.
2. Documents or Communications concerning Your policies, processes or procedures for
   the investigation or identification of cannabis or marijuana-related businesses or
   transactions, including with regard to communications with issuing (i.e., consumer) or
   acquiring (i.e., merchant) banking institutions.
3. Documents or Communications reflecting any of Your policies, guidelines, training
   materials, or procedures for investigating, identifying and/or correcting incorrect
   merchant category codes in connection with cannabis transactions.
4. Documents or Communications identifying any action taken by You to remedy an
   erroneous merchant category code related to cannabis transactions.
5. Documents or Communications concerning the number of merchant miscoding
   investigations undertaken by You annually during the relevant time period in connection
   with actual or suspected cannabis transactions.
6. Documents or communications concerning actions taken by You in connection with an
   investigation into merchant miscoding involving cannabis transactions, including, but not
   limited to, fines, monitoring, terminations, referrals, civil proceedings, or any other
   remedy or corrective action.
7. Documents or communications concerning any criminal referrals by You related to
   cannabis transactions.
8. Documents or communications concerning any efforts made or actions taken by You to
   identify cannabis-related merchants or businesses located in California or Oregon that
   were accepting Your Credit or Debit Cards.

                                            2
   Case 1:20-cr-00188-JSR Document 174-2 Filed 02/17/21 Page 5 of 13




9. Documents or communications regarding any of Your policies, guidelines, training
   materials, or procedures concerning the onboarding of cannabis or marijuana-related
   businesses as merchants within Your network.
10. Any public statement or guidance by You concerning Your policies and guidelines
    concerning Credit or Debit Card processing in the cannabis or marijuana industry in the
    United States, including any such statement or guidance concerning processing in
    California or Oregon.
11. Visa Core Rules and Visa Product and Service Rules, including any prior versions that
    may have been in effect during the relevant time period.
12. Visa Merchant Data Standards Manual, including any prior versions that may have been
    in effect during the relevant time period.
13. Member Agreements or other Agreements related to credit card processing in effect from
    2016 through 2019 between Visa and the following merchant banks: (a) E-
    Comprocessing, Ltd. (b) PXP Financial Group Limited f/k/a Kalixa Payments Group
    Limited, (c) Clearhaus A/S, and (d) Wirecard Bank AG and, where applicable, member
    status from 2016 through 2019 for the same entities.
14. Member Agreements or other Agreements related to credit card processing in effect from
    2016 through 2019 between Visa and the following payment processors and/or
    independent sales operators (“ISOs”): (a) EU Processing, (b) Clearsettle Limited, and (c)
    Genc & Er. Bilisim, Ltd. and, where applicable, member status from 2016 through 2019
    for the same entities.




                                            3
Case 1:20-cr-00188-JSR Document 174-2 Filed 02/17/21 Page 6 of 13




                  Annex A
Case 1:20-cr-00188-JSR Document 174-2 Filed 02/17/21 Page 7 of 13
Case 1:20-cr-00188-JSR Document 174-2 Filed 02/17/21 Page 8 of 13
Case 1:20-cr-00188-JSR Document 174-2 Filed 02/17/21 Page 9 of 13
Case 1:20-cr-00188-JSR Document 174-2 Filed 02/17/21 Page 10 of 13
Case 1:20-cr-00188-JSR Document 174-2 Filed 02/17/21 Page 11 of 13
Case 1:20-cr-00188-JSR Document 174-2 Filed 02/17/21 Page 12 of 13
Case 1:20-cr-00188-JSR Document 174-2 Filed 02/17/21 Page 13 of 13
